Citation Nr: 1516180	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  09-08 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of gall bladder removal (cholecystectomy) with gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served active duty service from July 1979 to December 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO), that awarded service connection for residuals of gall bladder removal with gastroesophageal reflux disease and assigned an initial 10 percent rating.  In March 2011 and September 2012, the Board remanded the claim for additional development.


FINDINGS OF FACT

1.  The Veteran's residuals of cholecystectomy with GERD was productive of considerable impairment of health, prior to September 4, 2008. 

2.  The Veteran's residuals of cholecystectomy with GERD has been productive of severe impairment of health, from September 4, 2008, forward. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, and no higher, for residuals of cholecystectomy with GERD have been met, prior to September 4, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.114, Diagnostic Codes 7318, 7346 (2014).

2.  The criteria for a 60 percent rating, and no higher, for residuals of cholecystectomy with GERD have been met, as of September 4, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.114, Diagnostic Codes 7318, 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Because the appeal of the initial rating assigned the Veteran's service-connected residuals of cholecystectomy with GERD stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot with respect to this claim, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Veteran's service treatment records, VA and private treatment records, and her lay statements have been obtained.  The Veteran was also provided with VA examinations in April 2006, June 2010, and November 2014.  The examination reports reflect consideration of the Veteran's medical history and the clinical findings made on examination, and enable the Board to make a fully informed decision on this claim.

Also, in the March 2011, and again in September 2012, the Board requested that the RO obtain  additional records of private treatment for the Veteran's digestive condition.  The RO attempted to obtain these records through correspondence with the Veteran, however, she failed to respond.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).   



Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of her claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).


Higher Rating

The Veteran claims entitlement to a rating in excess of 10 percent for her service-connected residuals of cholecystectomy with GERD.

The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  Ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single disability rating will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id. 

The Veteran's disability has been evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7318-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

The RO has rated the service-connected GERD by analogy to 38 C.F.R. § 4.114, Diagnostic Code 7346, which sets forth the criteria for rating hiatal hernias.  A 10 percent disability rating is warranted for two or more of the symptoms for the 30 percent disability rating of less severity.  A 30 percent disability rating is assigned for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent disability rating, the highest schedular rating available, is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Diagnostic Code 7318 provides for a 10 percent rating for residuals of gall bladder removal that are accompanied by mild symptoms, and a 30 percent rating for residuals that are productive of severe symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7318.

A VA examination was conducted in April 2006.  The Veteran reported that she suffered from GERD since 2000.  Her daily symptoms included abdominal pain, diarrhea, and nausea.  Her condition did not affect general body health or body weight.  Regarding her hiatal hernia condition, she had heartburn, epigastric pain, scapular pain, reflux, and regurgitation.  The symptoms occurred intermittently, sometimes as often as 2 weeks.  Each occurrence lasted approximately 30 minutes.  She had 100-300 episodes the previous year.  The ability to perform daily functions during flare-ups was not affected.  Her treatment was Nexium.  There was no resulting functional impairment.  The condition did not result in any time lost from work.

On examination, it was noted that her height was 69 inches and she weighed 165 pounds.  Examination of the abdomen did not reveal any tenderness and the liver was not palpable.  The CBC result was within normal limits.  The hemoglobin level is 13.1 g/dL and the hematocrit level is 40.1%.  The examiner commented the GERD did not cause significant anemia.  Nor did it cause malnutrition.  



Private medical records show that the Veteran continued to receive medical care for her GERD.  Throughout 2006, her complains included epigastric pain, reflux, and regurgitation.  There were findings of diffuse, mild gastritis.  Her condition was described as stable.  On September 4, 2008, the Veteran reported that her acid reflux had been acting up and complained of fatigue.  She had gained weight the past months.  She requested a B-12 shot.  In December 2008, she complained of various symptoms to include reflux.  She was given B-12 shots for anemia.  See December 11, 2008 treatment record.  The prescription for Nexium was refilled.  Her irritable bowel syndrome (IBS) was considered stable.

In a January 2009 statement, the Veteran reported that her condition had worsened and that she was experiencing fatigue and had anemia.

At the contract VA examination in June 2010, the Veteran reported that she had lost 10 pounds.  She also reported that her GERD causes dietary restriction which led to anemia iron deficiency requiring B-12 shots.  Her symptoms included dysphagia, heartburn, epigastric pain, scapular pain, arm pain, reflux, regurgitation, nausea, vomiting, fatigue, neck pain, chest pain, hematemesis, tarry stools, and sinusitis.  She had episodes twice a day.  Her ability to perform daily function was limited during flare-ups.  Her medications included Nexium, Tums, and Metamucil.  

On examination her weight was 176.6 pounds.  She appeared fatigued and there were signs of malaise.  The examiner stated that her nutritional status of the Veteran appeared tired, slim build, and in pain.  She belched constantly.  There was tenderness to palpation of the abdomen.  The CBC was within normal limits and showed no significant abnormalities.  The hemoglobin level was 13.4 g/dL and the hematocrit level was 41.4%.  

In providing the diagnosis the examiner noted in regard to GERD, the subjective factors included fatigue, chest pain, weight loss, shortness of breath, and cough.  The objective factor was tenderness on palpation.  For gallbladder residuals the subjective factors were nausea, vomiting and bloating.  The physician noted that the condition did not cause anemia.  In regard to her occupation, she had to stop whatever she was doing secondary to abdominal pain, which caused a slowdown at work.  The effect of the condition on the claimant's daily activity is constant pain, which makes performing daily activities difficult, even climbing stairs is a task.

At VA examination in November 2014, she reported symptoms of daily reflux and vomiting at least once a week.  She also reported that she was seeing a nutritionist.  In reporting the diagnostic testing, it was noted that a March 2014 upper endoscopy revealed mild gastritis and hiatal hernia.  Laboratory testing revealed hemoglobin of 12.9, hematocrit of 41, white cell count of 5.3, and platelets of 342.  Helicobacter pylori testing was negative.   

In this case the Board finds that the Veteran's residuals of cholecystectomy with GERD  resulted in considerable impairments and a 30 percent rating is warranted, for the appellate prior to September 4, 2008.  For the time period prior to September 4, 2008, the Veteran had symptoms primarily of pain, diarrhea, nausea, reflux, and regurgitation; but there was no indication of vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  Rather, the April 2006 VA examiner reported that her condition did not affect general body health or body weight.  She weighed 165 pounds and the examiner commented the GERD did not cause significant anemia or malnutrition.  Private treatment records showed that her condition was stable, and she actually complained of weight gain in September 2008.  Accordingly, the preponderance of the evidence is against entitlement to a rating in excess of 30 percent prior to September 4, 2008.

As of September 4, 2008, the Board finds that the criteria for a 60 percent rating are more nearly approximated.  See 38 C.F.R. § 4.7.  The Veteran began to suffer from fatigue and she was shown to have anemia.  On VA examination in June 2010, it was noted that that she had lost 10 pounds.  In addition to her symptoms of dysphagia, heartburn, epigastric pain, regurgitation, nausea, vomiting, and fatigue, she also complained of hematemesis.  She had episodes twice a day, and her ability to perform daily function was limited during flare-ups.  The examiner noted that she appeared fatigued and there were signs of malaise, and that her nutritional status appeared tired, slim build, and in pain.  In regard to her occupation, it was noted that she had to stop whatever she was doing secondary to abdominal pain, which caused a slowdown at work.  Accordingly, a 60 percent is assigned as of September 4, 2008.  This is the highest rating available under DC 7346.  No other diagnostic codes which allow for the assignment of a higher rating are applicable.  See 38 C.F.R. §§ 4.114, DCs 7202 (loss of tongue), 7306 (duodenal ulcer), 7312 (cirrhosis), 7323 (ulcerative colitis), 7330 (intestine, fistula), 7331 (peritonitis, tuberculosis), 7333 (stricture of the rectum), 7339 (ventral hernia), 7345 (chronic liver disease), 7347 (pancreatitis), 7345 (hepatitis).  The Board has considered all potentially applicable diagnostic codes and finds no basis upon which to assign a higher evaluation.  

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 



In Thun, 22 Vet. App. at 115, the United States Court of Appeals for Veterans Claims (Court) held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Referral for extraschedular consideration is not warranted.  Specifically, with regard to the first Thun factor, a comparison of the Veteran's service-connected disability and the rating criteria do not show "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

The discussion above reflects that the symptoms of the Veteran's hiatal hernia with GERD are contemplated by the applicable rating criteria.  All of the Veteran's listed symptoms reflect a symptom combination productive of considerable impairment of health prior to September 4, 2008, and of severe impairment of health as of September 4, 2008, as contemplated by the 30 and 60 percent ratings assigned.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral of the Veteran's gallbladder removal with GERD for an extraschedular rating is unnecessary at this time.  Thun, 22 Vet. App. at 111. 


ORDER

An initial rating of 30 percent, but no higher, for residuals of cholecystectomy with GERD is granted, prior to September 4, 2008.

An rating of 60 percent, but no higher, for residuals of cholecystectomy with GERD is granted, as of September 4, 2008.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


